IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

KYKO GLOBAL, INC., et al,
Plaintiffs, Civil Action No. 2:18-cv-1290
V. Hon. William S. Stickman, IV

PRITHVI INFORMATION SOLUTIONS,
LTD., et al,

Defendants.

 

 

ORDER OF COURT

AND NOW, this 25" day of September, 2019, having been made aware of a discovery
dispute between the parties, and having conducted a telephonic status conference this day
regarding the scope of this Court's September 5, 2019, Omnibus Order (ECF No. 63) granting
Plaintiffs' Motion for Jurisdictional Discovery, IT IS HEREBY ORDERED that ( 1) Plaintiffs
shall be permitted to conduct three (3) depositions (as they represented in their March 19, 2019,
Reply Brief in Support of Motion to Obtain Leave to Conduct Jurisdictional Discovery (ECF No.
45); (2) The requested depositions shall be conducted in Hong Kong. Counsel for the parties
may participate either in-person or through electronic conferencing; and (3) Defendants shall

provide complete responses to the Plaintiffs' written discovery requests.

BY THE COURT:

Que &

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
